DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Kim on 4/28/2022.
The application has been amended as follows: 
Claim 1, Page 3, Line 4, after “a controller configured to:” add the sentences “classify a menu stored in the memory and an ingredient included in the menu; calculate a similarity between an ingredient of the ingredient list and the ingredient included in the menu to select a menu with a largest similarity; and”
Claim 5 is cancelled.
Claim 6, Page 4, Line 1, the number “5” has been changed to --1--.
Claim 9, Page 5, Line 3, after “determining, by the robot, the recipe according to the menu by” add the sentences “classifying a menu stored in the memory and an ingredient included in the menu; calculating a similarity between an ingredient of the ingredient list and the ingredient included in the menu; and selecting a menu with a largest similarity, and”
Claim 13 is cancelled.
Claim 14, Page 6, Line 1, the number “13” has been changed to --9--.
Allowable Subject Matter
Claims 1-3, 6-12, and 14-17 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664  
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664